Citation Nr: 1317761	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected traumatic retinitis of the right eye, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 

3.  Entitlement to a higher initial rating for PTSD, rated 70 percent disabling as of January 4, 2013.

4.  Entitlement to service connection for loss of teeth for compensation purposes.

5.  Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2008 rating decision denied an increased rating for the Veteran's PTSD, and his representative filed a request for an increased rating for that disability in June 2009.  The Board finds that the submission constitutes new and material evidence under 38 C.F.R. § 3.156(a) (2012) and thus kept the October 2008 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

In the November 2009 decision, the RO informed the Veteran that it referred his claim of entitlement to service connection for outpatient dental treatment to the Providence, Rhode Island VA Medical Center dental clinic.  See 38 C.F.R. § 3.381(a) (the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination).   

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the proceeding is of record. 

The Board notes that the issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial rating for PTSD, rated 70 percent disabling as of January 4, 2013, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  On April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for traumatic retinitis of the right eye is requested.

2.  Throughout the appeal period the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depression, anxiety, anger, sleeping problems, including nightmares, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

3.  Before January 4, 2013, the preponderance of the evidence shows that the Veteran's PTSD was not productive of total social and occupational impairment.

4.  The Veteran does not have loss of teeth due to in-service trauma resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for increased rating for traumatic retinitis of the right eye by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for a schedular evaluation higher than 70 percent, for the period dated before January 4, 2013, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2012).

4.  The criteria for service connection for dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.150 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for an increased rating for traumatic retinitis of the right eye and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  PTSD and Loss of Teeth

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in July 2008 (PTSD) and June 2009 (loss of teeth) which apprised the Veteran of the Dingess elements.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim(s).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher rating for PTSD and the criteria for service connection for loss of teeth.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Regarding the PTSD claim, the RO afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.   

Regarding the loss of teeth claim, the Veteran has been advised of how to substantiate the claim for a compensable service connection for dental disability.  The Veteran has not provided any evidence suggesting he has any of the disabilities, i.e., loss of teeth due to in-service trauma resulting in loss of body of the maxilla or mandible, which would warrant the benefit sought.  Nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not demonstrated persistent or recurrent symptoms of a disability or provided an indication that any current symptoms may be associated with service, a VA examination is not required.  38 U.S.C. § 5103A(d), 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

B.  Analysis

1.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Based on a review of the evidence of record, the Board finds that the Veteran's disability picture, most closely approximates a 70 percent evaluation.  In addition, the Board is denying a higher, 100 percent, rating prior to January 4, 2013, and remanding entitlement to a higher evaluation after that date for further development and consideration. 

The Veteran's service-connected PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411.  Under the rating criteria for mental disorders, the current 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

A VA PTSD examination was conducted in August 2008.  The Veteran reported anxiety, depression, irritability, social detachment, hypervigilance, avoidance of thoughts about his experiences, and sleeping problems, including nightmares about Vietnam.  He denied suicidal or homicidal ideation, or impaired thought processes.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran PTSD symptomatology have a moderate to major impact on his ability to obtain and maintain employment.

A VA PTSD examination was conducted in July 2009.  The Veteran reported anxiety, depression, fatigue, irritability, social detachment, restriction of affect, hypervigilance, feelings of hopelessness, avoidance of thoughts about his experiences, and sleeping problems, including nightmares about Vietnam.  Mental status examination noted that the Veteran was neatly dressed, speech was normal, and he was fully oriented.  His thought process was logical.  He denied suicidal ideation, delusions or hallucinations.  The examiner assigned a GAF score of 50.

A VA PTSD examination was conducted in June 2011.  The Veteran stated that he was teaching music to two students.  The Veteran reported anxiety, depression, fatigue, irritability, limited concentration, hypervigilance, avoidance of thoughts about his experiences, and sleeping problems, including nightmares about Vietnam.  The examiner stated that the Veteran's PTSD symptoms caused clinically significant impairment in his social and occupational functioning; and there was mild to moderate linkage between his PTSD symptoms and his employment problems.  The examiner assigned a GAF score of 53.  

A VA PTSD examination was conducted on January 3, 2013.  The examiner noted moderate-to-severe symptoms of PTSD.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran's symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner also stated that it is possible that the Veteran's PTSD could serve to undermine workplace efficiency.  However, his psychiatric symptoms do not appear to preclude him from paid employment, as he reports a successful 16-year career as a social worker and later as a printer and has not worked in 7 or 8 years due to physicians problems.  

The Veteran's psychiatric treatment records were also reviewed.  It was noted he was assigned GAF scores of 60 in October 2008 and December 2008; 55 in March 2009, April 2009, and May 2009, 50 in August 2009 and September 2009; and 52 in October 2009.  

The evidence supports an evaluation of 70 percent, but no more, for the Veteran's PTSD throughout the entire period on appeal.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were noted as ranging from 50 to 60.  These indicated more than moderate symptomatology and would approximate a 70 percent evaluation.  The scores do not, however, necessarily mandate a 100 percent evaluation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's reported symptoms indicates that a 70 percent, but not 100 percent, evaluation is most appropriate prior to January 4, 2013.  The evidence shows deficiencies in mood, work, family relations, and school, due to symptoms such as sleep problems, nightmares, depression, anger, and irritability.  VA examiners have noted the impact on the Veteran's employability and an examiner has stated that the Veteran's PTSD has a major impact on his employability.  But the evidence does not demonstrate total social and occupational impairment.  The Veteran is isolated, but does maintain a relationship with his family and taught a few students music.  Additionally, the Veteran is able to perform his activities of daily living.  He is consistently found to be properly dressed, groomed, and oriented.  His perception and thought content are consistently normal, and he has shown little difficulty in activities of daily living.  He has never been disorientated to time or place and he has never shown memory loss for names of close relatives, own occupation, or his own name.  The Veteran is currently unemployed but the evidence demonstrates that there is not total social impairment solely due to his psychiatric symptomatology prior to January 4, 2013. 




Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate for the Veteran's PTSD.  In this case, the Board finds that the rating criteria contemplate the Veteran's PTSD because it rates the condition based on his occupational (and social) impairment, i.e., manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's PTSD symptoms are contemplated by the rating schedule and no extraschedular referral is required.

2.  Loss of Teeth

The Veteran requests service connection for the extraction of three teeth in service in October 1967.  He stated that he was in the field and had a toothache.  He stated that a dentist flew to the base in a helicopter and pulled three of his teeth while he was standing in the field without the dentist wearing gloves or administering an anesthetic.  This resulted in a high temperature.  He essentially contends that such a procedure should not have been done in the field.  The Veteran's STRs in the file document dental treatment, including missing and extracted teeth but fail to document any trauma due to an injury or wound.  The STRs also show that he was medevaced from the field with soreness of gums from tooth extraction in October 1967, and was treated with pain medication.  The Veteran specifically denied any dental injury or disease during service at his Board hearing.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. §4.150.  

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, 607 F.3d 802.  In Nielson the claimant had certain of his teeth removed due to infection, an intended effect of proper medical treatment.  However, the Federal Circuit elaborated in Nielson that that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712(a)(1)(C).  Nielson, 607 F.3d at 808. 

In addition, unlike claims for outpatient treatment purposes, claims for compensable service connection include a requirement that the trauma resulted in some loss of body of the maxilla or mandible.  38 C.F.R. §4.150.  This also has not been demonstrated in the present case.  

As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. §4.150, Diagnostic Codes 9900-16.  Thus even assuming that the extraction of the Veteran's three teeth in the field constituted in-service dental trauma, he has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone). 

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, including consideration under Nielson, the RO has already has referred this issue for appropriate action. 



ORDER

The appeal for an increased rating for traumatic retinitis of the right eye is dismissed.

A 70 percent evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation higher than 70 percent for PTSD, for the period dated before January 4, 2013, is denied.  

Service connection for loss of teeth for disability compensation purposes is denied. 


REMAND

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  During the April 2013 Board hearing, the Veteran noted that his PTSD symptomatology had greatly increased since the January 3, 2013.  He also stated that he underwent subsequent psychiatric treatment.  The Board has no discretion and must remand the claim for an increased, 100 percent, rating as of January 4, 2013.  He should be scheduled for another examination and ongoing treatment records should be obtained.  

The Veteran meets the combined schedular rating for TDIU under 38 C.F.R. § 4.16(a) (2012).  See also 38 C.F.R. § 4.25 (2012).  

VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012).  Pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities separately or in combination render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, since September 26, 2003, would be most helpful in determining the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

None of the VA examination reports on file adequately address the question of whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 

Further, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice under VCAA, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records not on file.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and pertaining to the TDIU claim should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the claim for TDIU.  Specifically obtain ongoing VA psychiatric treatment records.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment not already in the claims file, to specifically include such records from the VA including records stored on Virtual VA but not in the claims file, and associate all obtained records (paper copies) with the claims folders.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the nature and severity of his psychiatric symptoms as well as impressions regarding the impact of the Veteran's service-connected disabilities on his ability to work. 

4.  After completion of the above development, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

5.  Schedule a VA examination, to be conducted, if possible, by a vocational specialist, to determine entitlement to TDIU.  The claims folder should be made available to the examiner and all appropriate tests should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation.  

In offering this impression, the examiner must take into consideration the Veteran's level of education, training and previous work experience.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) PTSD; (2) traumatic retinitis of the right eye; and (3) diabetes mellitus, type 2. 

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

6.  Adjudicate the Veteran's claim of entitlement to an increased rating for PTSD, as of January 4, 2013, and to a TDIU.  If either benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


